FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D18-0448
                 _____________________________

WILLIAM RHOW,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Duval County.
Russell Healey, Judge.

                        January 25, 2019


PER CURIAM.

     Appellant, William Rhow, appeals from an order dismissing
with prejudice his second (successive) motion for postconviction
relief filed pursuant to Florida Rule of Criminal Procedure 3.850.
The only explicit basis for dismissal provided in the order on
review is that the lower court found it had no jurisdiction to rule
on Appellant’s claims during the pendency of his postconviction
appeal in case 1D17-4033. * For the reasons below, we reverse for
further proceedings.


    * On January 19, 2018, this Court per curiam affirmed the
denial of Appellant’s original postconviction motion in case 1D17-
4033, with the mandate issuing on April 9, 2018.
     A trial court does not have jurisdiction to rule on a
subsequent postconviction motion that raises the same or related
claims as were raised in a prior postconviction motion that is the
subject of a pending appeal. See Kilgore v. State, 793 So. 2d 1170
(Fla. 1st DCA 2001) (stating that trial court should have
dismissed subsequent rule 3.850 motion for lack of jurisdiction
where appeal of order denying previous rule 3.850 motion that
raised the “exact claim” was pending on appeal); Jackman v.
State, 88 So. 3d 325, 327 (Fla. 4th DCA 2012) (holding that “if the
subsequent motion raises the same or related issues to those on
appeal, the trial court may not consider the merits while the
related appeal is pending”). But, if the issues raised in the two
motions are unrelated, the trial court has jurisdiction to rule on
the subsequent motion. See Wheeler v. State, 918 So. 2d 369 (Fla.
1st DCA 2005) (citing Bates v. State, 704 So. 2d 562 (Fla. 1st
DCA 1997)) (“[A]n appeal of a postconviction relief matter will
not deprive the trial court of jurisdiction so long as the issues
raised in the two cases are unrelated.”). And, even if the issues
in the two motions are the same, the trial court “has authority to
determine that the motion is procedurally barred and may
dismiss the motion as successive or untimely.” Jackman, 88 So.
3d at 327.

     Here, it is undisputed that the motion at issue in this case
does not raise the same or related claims to those raised in the
motion that was at issue in case number 1D17-4033. Accordingly,
the trial court erred in dismissing the motion with prejudice on
jurisdictional grounds.

     The state nevertheless argues that we should affirm the
dismissal order because the claims raised in the motion in this
case are procedurally barred. Specifically, the state contends
that, pursuant to Florida Rule of Criminal Procedure 3.850(h),
this Court should find that Appellant failed to show good cause as
to why his present claims could not have been raised in his
original postconviction motion. See Fla. R. Crim. P. 3.850(h)
(providing that a trial judge may dismiss successive claims if it is
found that the failure “to assert those grounds in a prior motion
constituted an abuse of the procedure or there was no good cause


                                 2
for the failure of the defendant or defendant's counsel to have
asserted those grounds in a prior motion.”).

     We reject the state’s argument because the lower court never
ruled on whether Appellant showed good cause for the delayed
filing of his present claims. We decline to do so in the first
instance.

    REVERSED and REMANDED.

WOLF, LEWIS, and WETHERELL, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


William Rhow, pro se, Appellant.

Ashley Brooke Moody, Attorney General, and Steven E. Woods,
Assistant Attorney General, Tallahassee, for Appellee.




                               3